MERRITT, Circuit Judge,
concurring.
I concur in the result reached by the Court which has the effect of applying DelCostello v. International Brotherhood of Teamsters, 462 U.S. 151, 103 S.Ct. 2281, 76 L.Ed.2d 476 (1983) retroactively, but I do not agree with its reasoning that the traditional analysis under Chevron Oil v. Huson, 404 U.S. 97, 106-07, 92 S.Ct. 349, 355-56, 30 L.Ed.2d 296 (1971) is unnecessary. The parties have briefed and argued the three cases under Chevron, and there is in fact a clear retroactivity issue presented by the cases.
Most Supreme Court decisions are given retroactive effect, but some are not. In Chevron itself the Supreme Court declined to give retroactive effect to an earlier decision and stated that the Court of Appeals opinion “reflects a misapprehension” of the question, 404 U.S. 109, 92 S.Ct. 356, a phrase it would not have used had it not expected the Court of Appeals to consider the issue. We should distinguish between retroactivity and nonretroactivity by the mode of analysis set out in Chevron, not by saying that we must apply their decisions retroactively until they tell us otherwise. We are not normally empowered to refuse to decide issues that are validly before us until after the Supreme Court has decided the issue. We are in the judiciary, not the army, and the Supreme Court does not count cadence for us but rather counts on us to decide the issues which it reviews.
I do not agree that the Supreme Court decided the retroactivity issue in DelCostello itself by implication. The Court did not address, analyze or allude to the issue. How can the Court be held to have decided an issue it did not consider at all?
I have already analyzed for a panel of our Court the basic problem in this case under the Chevron standards, and I adhere to that analysis. See Lawson v. Truck Drivers, 698 F.2d 250 (6th Cir.1983).